Citation Nr: 0724110	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-14 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the reduction of claimant's VA pension benefits 
effective November 30, 2005, based on the loss of dependent, 
was appropriate.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2005 letter from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, notifying the veteran that his VA disability 
pension would be reduced.  

FINDING OF FACT

On July 12, 2007, the Board was notified by the Waco, Texas, 
RO that the appellant died in June 2007.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2005 notification letter, the RO notified the 
veteran that his VA pension benefits would be reduced.  The 
appellant perfected his appeal as to the issue of propriety 
of the reduction of his VA pension benefits with the timely 
submission of VA Form 9, "Appeal to Board of Veterans' 
Appeals" in May 2006.

Regretfully, the veteran died in June 2007, while his claim 
was pending before the Board. As a matter of law, an 
appellant's claims do not survive his or her death. See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant. 38 C.F.R. § 
20.1106 (2006).



ORDER

The appeal is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


